DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 1, 3-8, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,329,379.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements found in claims 1, 3-8, and 11-13  of the current application are found in claims 1-20 of U.S. Patent No. 11,329,379.

U.S. Application 17/477,999			U.S. Patent No. 11,329,379
1. A dual band patch antenna comprising: a first radiation conductor disposed on a first layer; a second radiation conductor disposed on a second layer different from the first layer; a ground pattern disposed on a third layer different from the first and second layers; a first conductor electrically coupled to the first radiation conductor and disposed on a layer different from the first layer; a second conductor electrically coupled to the second radiation conductor and disposed on a layer different from the second layer; a first open stub having one end connected to the first conductor and other end opened; and a second open stub having one end connected to the second conductor and other end opened, wherein the first radiation conductor is larger than the second radiation conductor, wherein the first open stub is shorter than the second open stub, and wherein a first distance between the first and third layers is different from a second distance between the second and third layers.
1. A dual band patch antenna comprising: a first feeding part; first and second radiation conductors; a first feeding conductor having one end connected to the first feeding part and other end connected to the first radiation conductor; a second feeding conductor having one end connected to the first feeding part and other end connected to the second radiation conductor; a first open stub having one end connected to the first feeding conductor and other end opened; and a second open stub having one end connected to the second feeding conductor and other end opened, wherein the first radiation conductor is larger than the second radiation conductor, wherein the first open stub is shorter than the second open stub, wherein the first feeding conductor includes a first vertical feeding conductor having one end connected to a predetermined planar position of the first radiation conductor and a first horizontal feeding conductor connecting other end of the first vertical feeding conductor and the first feeding part, wherein the second feeding conductor includes a second vertical feeding conductor having one end connected to a predetermined planar position of the second radiation conductor and a second horizontal feeding conductor connecting other end of the second vertical feeding conductor and the first feeding part, wherein the first open stub is connected to the first horizontal feeding conductor, and wherein the second open stub is connected to the second horizontal feeding conductor.
See also claim 17.
2. The dual band patch antenna as claimed in claim 1, wherein a length of the first open stub is about ¼ of a wavelength of a second antenna resonance signal radiated from the second radiation conductor, wherein a length of the second open stub is about ¼ of a wavelength of a first antenna resonance signal radiated from the first radiation conductor.
N/A
3. The dual band patch antenna as claimed in claim 1, further comprising a first excitation conductor disposed so as to overlap the first radiation conductor.
5. The dual band patch antenna as claimed in claim 1, further comprising: a first excitation conductor disposed parallel to the first radiation conductor so as to overlap the first radiation conductor; and a second excitation conductor disposed parallel to the second radiation conductor so as to overlap the second radiation conductor.
4. The dual band patch antenna as claimed in claim 1, further comprising a second excitation conductor disposed so as to overlap the second radiation conductor.
5. The dual band patch antenna as claimed in claim 1, further comprising: a first excitation conductor disposed parallel to the first radiation conductor so as to overlap the first radiation conductor; and a second excitation conductor disposed parallel to the second radiation conductor so as to overlap the second radiation conductor.
5. The dual band patch antenna as claimed in claim 1, further comprising: a first excitation conductor disposed so as to overlap the first radiation conductor; and a second excitation conductor disposed so as to overlap the second radiation conductor.
5. The dual band patch antenna as claimed in claim 1, further comprising: a first excitation conductor disposed parallel to the first radiation conductor so as to overlap the first radiation conductor; and a second excitation conductor disposed parallel to the second radiation conductor so as to overlap the second radiation conductor.
6. The dual band patch antenna as claimed in claim 3, wherein the first excitation conductor is in a floating state.
6. The dual band patch antenna as claimed in claim 5, wherein the first and second excitation conductors is in a floating state.
7. The dual band patch antenna as claimed in claim 4, wherein the second excitation conductor is in a floating state.
6. The dual band patch antenna as claimed in claim 5, wherein the first and second excitation conductors is in a floating state.
8. The dual band patch antenna as claimed in claim 5, wherein the first and second excitation conductors are in a floating state.
6. The dual band patch antenna as claimed in claim 5, wherein the first and second excitation conductors is in a floating state.
9. The dual band patch antenna as claimed in claim 3, wherein a third distance between the first radiation conductor and the first excitation conductor is shorter than a fourth distance between the first radiation conductor and the second radiation conductor.
N/A
10. The dual band patch antenna as claimed in claim 4, wherein a fifth distance between the second radiation conductor and the second excitation conductor is shorter than a sixth distance between the first radiation conductor and the second radiation conductor.
N/A
11. The dual band patch antenna as claimed in claim 1, wherein a plurality of sets of the first and second radiation conductors are arranged.
9. The dual band patch antenna as claimed in claim 8, wherein the plurality of sets of the first and second radiation conductors are arranged in one direction.
12. The dual band patch antenna as claimed in claim 11, wherein the plurality of sets of the first and second radiation conductors are arranged in one direction.
9. The dual band patch antenna as claimed in claim 8, wherein the plurality of sets of the first and second radiation conductors are arranged in one direction.
13. The dual band patch antenna as claimed in claim 11, wherein the plurality of sets of the first and second radiation conductors are arranged in a matrix.
10. The dual band patch antenna as claimed in claim 8, wherein the plurality of sets of the first and second radiation conductors are arranged in a matrix.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first conductor electrically coupled to the first radiation conductor and disposed on a layer different from the first layer; a second conductor electrically coupled to the second radiation conductor and disposed on a layer different from the second layer; a first open stub having one end connected to the first conductor and other end opened; and a second open stub having one end connected to the second conductor and other end opened, wherein the first radiation conductor is larger than the second radiation conductor, wherein the first open stub is shorter than the second open stub, and wherein a first distance between the first and third layers is different from a second distance between the second and third layers.
 	You (US 2016/0322713) – of record and cited the IDS filed 9/17/2021, Tao (CN 107181058) – submitted by IDS filed 10/04/2021 of the parent application 16/191,060 -, and Ralink Tech (CN 101931117)  –also submitted by IDS filed 10/04/2021 of the parent application 16/191,060 - are cited as teaching some elements of the claimed invention including a first feeding part, a first feeding conductor, first and second radiation conductors, a first open stub, and a second open stub.  Fukui (US 2009/0079637) discloses using multiple matching stubs but lacks teaching the structure recited in claim 1.
 	Thus, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845